803 So. 2d 813 (2001)
Lester STRETCHER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-2943.
District Court of Appeal of Florida, Fourth District.
December 19, 2001.
Lester Stretcher, Atlanta, Georgia, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the denial of appellant's rule 3.850 motion and certify as a question of great public importance the same question certified in Major v. State, 790 So. 2d 550, 552 (Fla. 3d DCA 2001):
WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCE ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
KLEIN, GROSS and TAYLOR, JJ., concur.